In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00114-CV
______________________________


BONHAM ECONOMIC DEVELOPMENT CORPORATION, Appellant
 
V.
 
STEVEN W. MOHUNDRO, AS TRUSTEE OF THE
RAY DOSS PEELER, JR., FAMILY TRUST, ET AL., Appellees


                                              

On Appeal from the 6th Judicial District Court
Fannin County, Texas
Trial Court No. 35246


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          The parties to this appeal have filed a joint motion asking this Court to dismiss the
appeal pursuant to their settlement of the claims.  Pursuant to Tex. R. App. P.
42.1(a)(2)(B), we grant the motion, set aside the trial court's judgment without regard to the
merits, and remand the case to the trial court for rendition of judgment in accordance with
the parties' settlement.
 
                                                                           Donald R. Ross
                                                                           Justice



Date Submitted:      November 18, 2003
Date Decided:         November 19, 2003

60;   November 8, 2005
Date Decided:         November 10, 2005

Do Not Publish